Title: To Thomas Jefferson from John M. Pintard, 15 May 1792
From: Pintard, John Marsden
To: Jefferson, Thomas


          
            Sir
            Madeira 15th. May 1792.
          
          I did myself the honor to write you a few lines on the  instant, and at same time enclosed you copy of a decree passed by the National Assembly of France, declaring war against the King of Hungary and Bohemia. There are advices here of a later date which mention that a truce of nine days had been agreed upon, the result of which was not known on the 2d instant.
          I beg leave to enclose you a letter I received from Capt. Dennis Butler, of the American ship Illustrious President, of Richmond in the State of Virginia, who sailed from this port yesterday for India, after having been unjustifiably detained by the arbitrary and audacious conduct of Capt. William Hargood, of his Britanick Majesty’s frigate the Hyena. The circumstances of the transaction are as follows.
          Seven sailors belonging to the Illustrious President, wrote a letter to the Commander of the British frigate, declaring they were English men, and claiming the protection of the British flag.
          
          A boat from the frigate with an officer in went on board the Illustrious President and took down their names, and intimated that they should be sent for immediately. Capt. Butler informed me of this circumstance, on which I immediately applied to his Excellency the Governour, who ordered the seven discontented sailors to be brought on shore. A guard was accordingly sent off for them: but two of them declared that they were enticed by the others to behave as they had done and wished not to leave the ship, on which they were permitted to remain and only five were brought on shore. Immediately on their leaving the ship, the frigate’s boat forcibly boarded the Illustrious President and took from her the two remaining men, with their cloaths and chests (one of them was a sweed by birth). I made a proper and spirited representation of this matter to his Excellency the Governour, Who on this as well as every occasion, gave me the warmest support, and I had the satisfaction of humbling the pride of the haughty Britain, who was obliged to deliver up the two men he had stolen. The British Consul then formally demanded the whole seven men from the Governour, but without effect, and the frigate made sail; but whether through mistake or on purpose, carried off the poor sailors cloaths, which they had forcibly taken from the ship. It would give me pleasure to hear that the Gouvernour’s conduct on this occasion, met with the approbation of the President of the United States. He is truly deserving of it, and fixed an important precedent in favour of the flag of the United States.—I have the honour to be with profound respect, Sir, your most obedient, and very humble servant,
          
            John. M. Pintard
          
        